DETAILED ACTION
	
Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a second curved antenna trace extending from the first side of the shorting portion to the second side of the shorting portion, the second curved antenna trace within the first curved antenna trace and in electrical communication with the first curved antenna trace through the shorting portion; a tuning stub supported by a second region of the substrate and in electrical communication with the first element and in combination with the remaining claimed limitations.
Claim 11 is allowable over the art of record because the prior art does not teach a spiral element comprising an interior end, an exterior end and a plurality of shorted curved arms connected by a shorted spiral arm element; a tuning stub connected to the spiral element and in combination with the remaining claimed limitations.
Claim 22 is allowable over the art of record because the prior art does not teach a plurality of spiral arms, each of the plurality of spiral arms connecting at a first end to a first side of the shorting element and connecting at a second side to a second side of the shorting element and in combination with the remaining claimed limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845